Citation Nr: 0021821	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether a well-grounded claim has been submitted for 
entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from November 1951 to October 
1955.

The appeal arises from the  October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, denying service connection for a 
back injury.  In October 1997 the claims folder was 
transferred to the Roanoke, Virginia RO because the veteran 
had moved to the state of Virginia.  


FINDING OF FACT

The veteran's claim for service connection for residuals of a 
back injury is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for residuals of a back injury.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain a December 1953 
notation indicating that the veteran had symptoms of a 
herniated disc at L4.  In the veteran's report of medical 
history in October 1955, it was recorded that the veteran had 
fallen off a chair at Kelly Air Force Base, fractured his 
left elbow, and injured his back, such that he occasionally 
had pain when he pulled something heavy.  The report of a 
service separation examination in October 1955 indicates that 
the veteran's spine was normal, and includes no assessments 
or findings of any disorder referable to the back.  

Post service clinical records include private chiropractic 
examination records dated in January 1971 and January 1985 
wherein various disorders of the back are assessed.  In a 
July 1985 letter, Dr. J. O. A. Pagano, D.C., informs that the 
veteran had been treated by him since January 1985 for "a 
very severe low back and sciatic condition."  

At a VA examination in October 1996, the veteran was noted to 
be 62 years of age.  The veteran reported losing sensation in 
his legs one day in service while working at a drafting 
table, and being sent to the hospital and placed in traction.  
He reported having persistent pain in his legs after this, 
necessitating his working standing up.  He reported that 
after separation from service he worked at a food and 
vegetable company where he carried heavy loads, which caused 
his back to become so bad that he had to quit.  He reported 
that he then went to New York City and worked as a designer, 
with persistence of the same difficulties with his back that 
he had in service.  He reported that since 1985 he had 
progressively worsening back pain radiating to the left hip 
and left knee, with intermittent incontinence beginning at 
approximately age 50.  Upon examination, the veteran had 
normal gait and normal posture.  Range of motion of the back 
was to 70 degrees forward flexion and 15 degrees backward 
extension, with full lateral flexion and rotation.  Straight 
leg raising test was positive at 70 degrees.  There were 
exaggerated reflexes in the left lower extremity.  The 
examiner diagnosed, in pertinent part, chronic lumbosacral 
strain, rule out prolapse.

The veteran's representative submitted in February 1998, with 
waiver of RO review, a letter from H. Schwarz, M.D., retired, 
informing as follows: "This is to certify that my father and 
I attended [the veteran] from 1956-1972 for chronic back 
disease caused by a herniated disc (L4)."  In the VA Form 9 
submitted in December 1997 it was reported that the veteran 
was treated by Dr. H. Schwarz, Sr., from 1957 to 1960, and 
that he was treated from Dr. H. Schwarz, Jr., from 1961 to 
1970.  


Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Inasmuch as the October 1996 VA examination establishes the 
presence of a current low back disorder, characterized as 
lumbosacral strain, the first Caluza requirement for a well-
grounded claim - a clinical diagnosis of a current disorder - 
is satisfied.  The inservice notation in December 1953 of 
symptoms of a herniated L4 disc satisfies the second Caluza 
requirement of evidence of a disorder in service.  The third 
Caluza requirement for establishing a well-grounded claim for 
service connection for residuals of a back injury, is 
satisfied by the letter from Dr. H. Schwarz, Jr., reporting 
that the veteran was treated for symptoms of herniated L4 
disc from 1956 until 1972.  This establishes a causal link 
between the inservice low back symptoms and the post service 
low back disorder, as diagnosed by Dr. Schwarz.  Accordingly, 
the veteran's claim for service connection for a low back 
disorder is well grounded.  


ORDER

The claim of entitlement to service connection for residuals 
of a back injury is well grounded, and to this extent the 
appeal is granted. 



REMAND

The one sentence letter from Dr. Schwarz, noted above, was 
submitted with waiver of RO review, and was not submitted 
with any supporting medical records of such treatment.  While 
such evidence is sufficient to support well-grounding of the 
veteran's claim, the Board is of the opinion that additional 
development should be undertaken in this case prior to a 
determination on the merits.  Where the medical record is 
insufficient and the claim is well grounded, the fulfillment 
of the statutory duty to assist requires appropriate 
development of the record, to include a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet. App. 127 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121 (1991).  Therefore, H. Schwarz, M.D., should 
be contacted and copies of any available records of treatment 
of the veteran by that physician and his father from 1956 to 
1972 should be obtained and associated with the claims 
folder.  Further, a VA examination should be undertaken, to 
ascertain whether any L4 disc herniation is present, and for 
an opinion regarding the etiology of any current low back 
disorder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  After obtaining appropriate 
authorization and release from the 
veteran, the RO should request from 
H. Schwarz, M.D. (the son), at 8534 
Kennedy Blvd., North Bergen , New Jersey  
07047, or at any more current address, 
copies of all records of treatment of the 
veteran for a back disorder (herniated L4 
disc) from 1956 to 1972.  If that retired 
physician does not have the records, he 
should be requested to inform how they 
may be obtained, or to explain why they 
are unavailable.  If the records are not 
obtained from Dr. H. Schwarz, they should 
be requested from any indicated source.  
If the records are not otherwise 
obtained, the veteran should also be 
requested to provide copies of all of 
these treatment records which he has.  
Any records and responses obtained should 
be associated with the claims folder.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his residuals of a 
low back injury since July 1985, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disorder.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.   Any necessary 
non-invasive testing, including tests to 
ascertain the presence of a herniated 
disc at L4, should be performed.  The 
examiner should specifically state 
whether the veteran currently has a 
herniated disc at L4 or residuals 
thereof.  The examiner should identify 
all current disorders of the low back and 
report all pertinent clinical findings.  
For each low back disorder identified, 
the examiner should answer the following:  
whether it is at least as likely as not 
that the low back disorder developed 
during the veteran's period of service or 
is otherwise related to service. 

4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

5.  The RO should then readjudicate on 
the merits the remanded claim for service 
connection for residuals of a back 
injury.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 



